           Case 5:21-cv-02713-SVK Document 11 Filed 05/07/21 Page 1 of 1




 1
                                  UNITED STATES DISTRICT COURT
 2
                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                        SAN JOSE DIVISION
 4

 5   JAKUB MADEJ,                                          Case No. 21-cv-02713-SVK
                    Plaintiff,
 6                                                         STIPULATION RE: ANSWER TO
            v.
                                                           COMPLAINT [Dkt. No. 1]
 7
     PAYPAL CREDIT,
 8                  Defendant.
 9

10
            Plaintiff Jakub Madej commenced this case against PayPal Credit on April 15, 2021.
11
     Service on Defendant was completed on April 22, 2021 via certified mail, return receipt
12
     requested. Ordinarily, the answer is due in 21 days from the date of service. Fed. R. Civ. P.
13
     12(a)(1)(A)(i). Parties now STIPULATE that Defendant has additional 28 days to answer the
14

15   complaint. The answer is thus due on June 10, 2021.

16

17   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

18
     DATED: May 7, 2021                           /s/ Jakub Madej
19
                                                  Plaintiff Jakub Madej
20

21   DATED: May 7, 2021                           /s/ Steven Warner
                                                  Counsel for PayPal Credit
22

23

24   PURSUANT TO STIPULATION, IT IS SO ORDERED.

25
     DATED: May 7, 2021                           _____________________________________
26                                                United States District/Magistrate Judge
27

28
                                                    –1–
